DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This non-final action on the merits is in response to the election of invention received by the office on 13 July 2022. Claims 1-16 are pending. Claims 6-16 are withdrawn as non-elected. Claim 16 is newly added.
Election/Restrictions
Newly submitted claim 16 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the lack of unity described in the requirement for restriction mailed by the office on 10 June 2022 is applicable to claim 16 as well. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 16 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant's election with traverse of the invention of groups I, claims 1-5 in the reply filed on 13 July 2022 is acknowledged.  The traversal is on the ground(s) that the cited prior art does not mention “part drag” as claimed.  This is not found persuasive because while the claims of both groups recite “part drag,” in the context of the apparatus claims of group I, the recited limitation is a recitation of intended use which does not further limit the claim (See MPEP 2114 (II)).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation " the change in the temperature of the build material " in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0136704 to Giulietti et al. (‘704 hereafter).
Regarding claim 1, ‘704 teaches a system for detecting three-dimensional (3D) part drag, comprising: a layer deposition device (FIG 1 item 200); and a sensor to detect a change in a process parameter associated with the operation of the layer deposition device within a 3D part build region of a 3D printing device on which a part is built (Paragraph 0020), the change in a process parameter indicating part drag.
Examiner’s note regarding claim interpretation: First, the claimed “change in process parameter” as claimed is a recitation of intended use of the claimed apparatus – nothing in the apparatus claimed requires such a change in process parameter at all.
Regarding claim 2, ‘704 teaches the system wherein the layer deposition device comprises an energy emitting device, a build material spreader roller, or combinations thereof (FIG 1 item 201).
Regarding claim 3, ‘704 teaches the system wherein: the layer deposition device comprises a build material spreader roller (item 201); the sensor detects a change in a slew torque of the build material spreader roller (paragraph 0020); and the change in the slew torque of the build material spreader roller indicates part drag.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, & 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0001379 to Yu Long, made of record per applicant disclosure (‘379 hereafter).
Regarding claim 1, ‘379 teaches a system for detecting three-dimensional (3D) part drag, comprising: a layer deposition device (paragraph 0039); and a sensor to detect a change in a process parameter associated with the operation of the layer deposition device within a 3D part build region of a 3D printing device on which a part is built (Paragraph 0039), the change in a process parameter indicating part drag.
Regarding claim 2, ‘379 teaches the system wherein the layer deposition device comprises an energy emitting device, a build material spreader roller, or combinations thereof (paragraph 0039).
Regarding claim 4, ‘379 teaches the system wherein: the layer deposition device comprises a build material warming lamp (FIG 1 item 60); the sensor detects a change in a temperature-related parameter of the build material (paragraph 0039); and the change in the temperature of the build material indicates part drag.
Regarding claim 5, ‘379 teaches the system wherein the temperature-related parameter of the build material comprises a pulse-width modulation used to control the activation of the build material warming lamp, the pulse-width modulation defining how the build material warming lamp reacts to a change in temperature of the build material (paragraph 0041).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743